DETAILED ACTION
Claims 1 through 19 originally filed 5 March 2020. By preliminary amendment received 5 March 2020. Claims 3, 7, 9, 11, and 14 through 19 are amended and claim 20 is added. By amendment received 27 April 2022; claims 1, 2, 4, 6, 7, 11, 14, and 17 through 19 are amended and claim 3 is cancelled. Claims 1, 2, and 4 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4 through 20 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a VCSEL device with an active layer, a current constriction layer, an upper DBR, an upper contact layer, and an electrode stacked in that order. The VCSEL device also includes a contoured insulating layer between the upper contact layer and the electrode that operates as a phase adjustment layer and alters the emission mode. Particularly, each of the upper current constriction layer, the upper contact layer, and the electrode have apertures of different sizes and through which light passes. Notably, the aperture of the current constriction layer is larger than the aperture of the upper contact layer. Further, the insulating layer is contoured such that there is a convex portion and a concave annular portion designed such that these portions are both within an area entirely encompassed by the aperture in the current constriction layer.
Uchida (US Pub. 2011/0165712) is notable for teaching a VCSEL generally including each layer required by the claims. However, the contact layer of Uchida has no aperture and cannot read on this claimed aspect.
Otoma et al. (Otoma, US Pub. 2010/0208764) is notable for teaching a VCSEL with an upper aperture larger than the current confinement aperture. However, the upper aperture is in an electrode and the contact layer of Otoma includes no aperture. For this reason, there is no clear relation between the relative dimensioning suggested by Otoma and a contact layer aperture.
Ueki (US Pub. 2004/0028103) is notable for teaching a VCSEL with an upper aperture larger than the current confinement aperture as well as a phase control region within the upper aperture. However, the upper aperture is of Ueki is within an electrode and the contact layer includes no aperture.
Kondo et al. (Kondo, US Pub. 2013/0188659) is notable for teaching a VCSEL with an upper aperture larger than lower current confinement layers and in which a phase control region is formed. However, the upper aperture is in an electrode and Kondo expressly teaches that it is conventional to highly dope the uppermost layer of the DBR layer such that that layer operates as a contact layer.
Iwai et al. (Iwai, US Pub. 2003/0026308) is notable for teaching a VCSEL with a contoured output facet exhibiting additional features of the output facet. However, while the contact layer of Iwai is contoured, this contouring does not form an opening through the contact layer as required. Further, Iwai does not include an insulating layer as required and the contouring of the contact layer appears to be entirely replicated by the contouring of the insulating layer of Uchida. For this reason, contouring of the contact layer appears to be a strict alternative to contouring of an insulating layer and there is no teaching within the prior art that one of ordinary skill in the art would have found it obvious to contour the contact layer in a constriction that includes an insulating layer.
Inao et al. (Inao, US Pub. 2012/0114005) and Hasakara et al. (Hasakara, US Pub. 2013/0070039) are each notable for teaching a VCSEL with a contact layer having an aperture surrounding a phase control region. However, the aperture in the contact layer both of these references is strictly larger than the aperture in the current confinement aperture in direct contradiction to the requirements of the claimed invention.
Maeda et al. (Maeda, US Pub. 2007/0014324) is notable for teaching a VCSEL with a contact layer having an aperture and a phase control region within the aperture. Figure 9B of Maeda appears to show current confinement aperture 11C-1 to be approximately equal in size to the aperture in contact layer 16. However, this current confinement layer is below active layer 13 and the structure of Maeda would interfere with simply relocating the current confinement layer due to lateral openings shown in Figures 3 and 17. 
No prior art teaches or suggests the claimed dimensioning and arrangement of an upper contact layer in a device meeting the claimed limitations. As such, claim 1 is allowed.

Each of claims 2 and 4 through 20 depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828